Nicor Gas Company Form 10-Q Exhibit 12.01 Nicor Gas Company Computation of Consolidated Ratio of Earnings to Fixed Charges (thousands) Three Twelve months ended months ended September30, September30, Year Ended December 31 2008 2008 2007 2006 2005 2004 2003 Earnings available to cover fixed charges: Net income $ (6,049 ) $ 65,416 $ 66,277 $ 58,656 $ 53,476 $ 62,106 $ 83,000 Add: Income tax expense (2,045 ) 32,483 34,197 27,814 26,128 33,108 48,035 Fixed charges 9,532 40,142 41,000 45,041 43,203 37,555 37,047 Allowance for funds used during construction and other (62 ) (33 ) (182 ) (614 ) (1,038 ) (363 ) (220 ) $ 1,376 $ 138,008 $ 141,292 $ 130,897 $ 121,769 $ 132,406 $ 167,862 Fixed charges: Interest on debt $ 8,778 $ 36,999 $ 37,515 $ 37,665 $ 36,487 $ 35,606 $ 33,934 Other interest charges and amortization of debt discount, premium, and expense, net 754 * 3,143 * 3,485 * 7,376 6,716 1,949 3,113 $ 9,532 $ 40,142 $ 41,000 $ 45,041 $ 43,203 $ 37,555 $ 37,047 Ratio of earnings to fixed charges .14 3.44 3.45 2.91 2.82 3.53 4.53 * The Company adopted FIN No. 48 on January 1, 2007.Accordingly, for 2007 and going forward, the interest included in Fixed charges is only the interest on third party indebtedness.Any interest expense accrued on uncertain tax positions is excluded from the calculation of Earnings.Prior years' calculations were not changed.
